MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                         Oct 30 2020, 10:19 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Theodore J. Minch                                        Curtis T. Hill, Jr.
Sovich Minch, LLP                                        Attorney General
Indianapolis, Indiana
                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Corey Allen Greenlee,                                    October 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-411
        v.                                               Appeal from the
                                                         Shelby Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Trent Meltzer, Judge
                                                         Trial Court Cause No.
                                                         73C01-1708-FA-2



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020         Page 1 of 13
                                          Case Summary
[1]   Corey Allen Greenlee was convicted of three counts of child molesting and four

      other sex offenses and sentenced to 101 years. He now appeals, raising several

      issues. We find that Greenlee’s sentence is inappropriate and revise it to forty-

      nine years but otherwise affirm the trial court.



                            Facts and Procedural History
[2]   Danielle Greenlee and John Huber have a daughter, A.H., born in March 1999.

      After Danielle and John got divorced, Danielle married Greenlee in August

      2005. A.H. split time between her parents. When she stayed with her mother

      and Greenlee, they lived in three houses in southern Shelby County. They

      moved to (1) a “house by Southwestern” Elementary when A.H. was “7 or 8”

      years old, (2) a house in Flat Rock in “2010” when A.H. was “eleven” years

      old, and (3) a house on Del Char Drive in “2012.” Tr. Vol. II pp. 153-54, 202.


[3]   On July 4, 2017, A.H., then eighteen years old, disclosed to her boyfriend that

      Greenlee had molested her when she was younger. A.H. then told her parents,

      and her mother took her to the police station to make a report. The next day, a

      detective with the Shelby County Sheriff’s Department interviewed A.H.


[4]   The State charged Greenlee with seven counts:


          • Count I: Class C felony child molesting (“placing A.H.’s hands on his

              penis and telling A.H. to masturbate him” between January 2007 and

              December 2010)
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020   Page 2 of 13
    • Count II: Class A felony child molesting (“placing his mouth and/or

        tongue on A.H.’s bare vagina” between January 2010 and December

        2011)

    • Count III: Class D felony child solicitation (between January 2012 and

        March 2013)

    • Count IV: Class D felony child solicitation (between March 2013 and

        June 2014)

    • Count V: Level 5 felony child solicitation (between July 2014 and March

        2015)

    • Count VI: Class D felony vicarious sexual gratification (touched or

        fondled his own body in A.H.’s presence between January 2007 and

        December 2011)

    • Count VII: Class A felony child molesting (“having A.H. place anal

        beads in his butt” between January 2010 and December 2011)


Appellant’s App. Vol. II pp. 21-22, 53. On August 11, Greenlee’s mother

posted a $5,000 cash bond for him. The bond agreement, signed by Greenlee’s

mother, provides:


        I understand that pursuant to Indiana Code 35-33-8 et seq. any
        fines, fees, forfeitures, restitution, or costs imposed against the
        Defendant shall be paid out of the cash bond without further
        notice. . . . I understand that by posting this bond, this money
        will be treated as if it is the defendant’s own money.
Id. at 33.


Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020   Page 3 of 13
[5]   A jury trial was held in November 2019. A.H. testified about what Greenlee did

      to her at each house. Specifically, A.H. testified that when they lived at the

      house by Southwestern Elementary, Greenlee had her come into his bedroom

      and shut the door. Greenlee then had her remove her clothes and lie on the bed

      with her “legs spread.” Tr. Vol. II p. 204. Greenlee then “jack[ed] off,” or

      rubbed his penis. Id. According to A.H., this happened several times a week

      while they lived at this house. In addition, at least once Greenlee had A.H. lie

      next to him and rub his penis.


[6]   In 2010, the family moved to a house in Flat Rock. A.H. testified that Greenlee

      did the same things to her at this house, plus new things. A.H. testified that on

      a few occasions, Greenlee had her watch pornography while he rubbed his

      penis. At least once, Greenlee retrieved “anal beads” from his dresser and had

      A.H. put them in his anus, instructing her how far to “push” them in. Id. at 207,

      208. And once, Greenlee had A.H. lie naked on the bed and licked her “private

      area.” Id. at 208.


[7]   In 2012, the family moved to a house on Del Char Drive. A.H. testified that

      although Greenlee did not molest her at this house, he asked her to come into

      his bedroom so they could do things like “old times.” Id. at 209. A.H. said

      Greenlee asked her this “almost every day.” Id. at 210.


[8]   On November 13, 2019, the jury found Greenlee guilty as charged. The

      sentencing hearing was set for December 10 but was moved to December 12.

      Appellant’s App. Vol. II p. 11. When the parties appeared for sentencing on


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020   Page 4 of 13
      December 12, the State asked for a continuance because it hadn’t been able to

      contact A.H., who was pregnant and due that month.1 Defense counsel said he

      would not object to “a brief continuance.” Supp. Tr. p. 3. The parties then

      discussed when to have the hearing, given that A.H. would likely have her baby

      soon. When the parties discussed early January, defense counsel said he was

      “fine with that” and would “make it work.” Id. at 4, 5. The trial court

      rescheduled the sentencing hearing for January 9, 2020. That day, the State and

      defense counsel “jointly” moved for another continuance. Appellant’s App.

      Vol. II p. 12. The court rescheduled the sentencing hearing for January 21.


[9]   At the sentencing hearing, defense counsel argued for a sentence of thirty years,

      with twenty years executed and ten years suspended to probation. Tr. Vol. III p.

      42. In contrast, the State argued for a sentence of 100 years. Id. at 45. The trial

      court found five aggravators: (1) Greenlee had several prior felony convictions

      (including Class C felony burglary, Class D felony criminal confinement, and

      Class D felony residential entry) and several prior misdemeanor convictions

      (including battery, possession of marijuana, and reckless driving); (2) Greenlee

      was in a position of trust with A.H.; (3) A.H. experienced “emotional” harm;

      (4) Greenlee committed “other uncharged acts” against A.H.; and (5) Counts

      III-VI were “committed repeatedly.” Appellant’s App. Vol. II p. 18. The court




      1
       Greenlee says there is no evidence in the record that he was “even present” on December 12. Appellant’s
      Reply Br. p. 10. To the contrary, the CCS reflects that Greenlee appeared “in person/custody” on December
      12. Appellant’s App. Vol. II p. 11.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020               Page 5 of 13
       found no mitigators. It sentenced Greenlee, then forty-one years old, as

       follows:


           • Count I: Class C felony child molesting, 6 years


           • Count II: Class A felony child molesting, 40 years


           • Count III: Class D felony child solicitation, 3 years


           • Count IV: Class D felony child solicitation, 3 years


           • Count V: Level 5 felony child solicitation, 6 years


           • Count VI: Class D felony vicarious sexual gratification, 3 years


           • Count VII: Class A felony child molesting, 40 years


       The court ordered the sentences to run consecutively, for a total sentence of 101

       years. The trial court also ordered the cost of A.H.’s deposition transcripts—

       $666—to “be paid from [Greenlee’s] bond.” Id. at 11.


[10]   Greenlee now appeals.



                                  Discussion and Decision
                                I. Sufficiency of the Evidence
[11]   Greenlee first contends that the evidence is insufficient to support his seven

       convictions. He doesn’t challenge any particular elements of the offenses;

       rather, he argues the evidence is insufficient to support all of his convictions

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020   Page 6 of 13
       because they are based on “the uncorroborated testimony of A.H.” Appellant’s

       Br. p. 12. The State disputes that A.H.’s testimony is uncorroborated. For

       example, it notes that Danielle “testified that [Greenlee] had anal beads and

       pornographic DVDs” and that Greenlee’s daughter testified that she “witnessed

       [Greenlee] take A.H. into his room.” Appellee’s Br. p. 12. But even if Greenlee

       were right that A.H.’s testimony is uncorroborated, it is well settled that a

       conviction, including a conviction for child molesting, may rest solely upon the

       uncorroborated testimony of the victim. Rose v. State, 36 N.E.3d 1055, 1061

       (Ind. Ct. App. 2015). Accordingly, Greenlee’s sufficiency challenge fails.2


                             II. Sentencing Within Thirty Days
[12]   Greenlee next contends that the trial court erred in not sentencing him within

       thirty days of the jury’s verdict. Indiana Criminal Rule 11 provides, “Upon

       entering a conviction, whether the acceptance of a guilty plea or by finding or

       by verdict, the court shall sentence a defendant convicted in a criminal case

       within thirty (30) days of the plea or the finding or verdict of guilty, unless an

       extension for good cause is shown.” See also Ind. Code § 35-38-1-2(b). When a

       defendant fails to object to the scheduling of a sentencing hearing for a day

       beyond the thirty-day deadline, he cannot later claim error on appeal. Waters v.

       State, 65 N.E.3d 613, 618 (Ind. Ct. App. 2016). Here, Greenlee not only failed




       2
        Greenlee does not argue that the incredible-dubiosity doctrine applies to A.H.’s testimony. See Moore v State,
       27 N.E.3d 749, 756 (Ind. 2015).



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020                   Page 7 of 13
       to object on December 12 when the sentencing hearing was scheduled beyond

       the thirty-day deadline, he also agreed to it. In addition, he asked for a

       continuance on January 9. There is no error on this issue.


                           III. Cost of Deposition Transcripts
[13]   Greenlee next contends that the trial court erred in ordering that “the costs of

       the [deposition] transcripts be taken from the bond posted in this [c]ase”

       without holding another indigency hearing. Appellant’s Br. p. 19. The State

       responds that another indigency hearing wasn’t required because the cost of the

       deposition transcripts was paid out of the $5,000 bond under the bond

       agreement and Indiana Code section 35-33-8-3.2. As noted above, the bond

       agreement, signed by Greenlee’s mother, provides:


               I understand that pursuant to Indiana Code 35-33-8 et seq. any
               fines, fees, forfeitures, restitution, or costs imposed against the
               Defendant shall be paid out of the cash bond without further
               notice. . . . I understand that by posting this bond, this money
               will be treated as if it is the defendant’s own money.


       Appellant’s App. Vol. II p. 33. In addition, Section 35-33-8-3.2(a)(2) permits the

       trial court to require the defendant to execute:


               (A) a bail bond by depositing cash or securities with the clerk of
               the court in an amount not less than ten percent (10%) of the bail;
               and


               (B) an agreement that allows the court to retain all or a part of
               the cash or securities to pay fines, costs, fees, and restitution that


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020   Page 8 of 13
               the court may order the defendant to pay if the defendant is
               convicted.


       Because the bond agreement in this case allows costs and fees to be paid out of

       the $5,000 bond (even though Greenlee himself didn’t post it), the court

       properly ordered the cost of the deposition transcripts to be paid out of the bond

       without holding another indigency hearing. See Wright v. State, 949 N.E.2d 411,

       414-16 (Ind. Ct. App. 2011) (holding that “[i]n executing the cash bail bond

       agreement [under Section 35-33-8-3.2(a)(2)], Wright agreed to give the trial

       court the authority to retain all or a part of the $1000 placed in escrow to pay

       fines, costs, fees, restitution, and publicly paid costs of representation if she . . .

       was convicted” without conducting an indigency hearing). There is no error.


                                  IV. Inappropriate Sentence
[14]   Last, Greenlee contends that his 101-year sentence is inappropriate and asks us

       to revise it under Indiana Appellate Rule 7(B), which provides that an appellate

       court “may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.” The

       appellate court’s role under Rule 7(B) is to “leaven the outliers,” and “we

       reserve our 7(B) authority for exceptional cases.” Faith v. State, 131 N.E.3d 158,

       159-60 (Ind. 2019) (quotation omitted). “Ultimately, our constitutional

       authority to review and revise sentences boils down to our collective sense of

       what is appropriate.” Id. at 160 (quotation omitted).



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020   Page 9 of 13
[15]   A person who commits a Class A felony shall be imprisoned for a fixed term of

       between twenty to fifty years, with an advisory sentence of thirty years. Ind.

       Code § 35-50-2-4(a). A person who commits a Class C felony shall be

       imprisoned for a fixed term of between two and eight years, with an advisory

       sentence of four years. Ind. Code § 35-50-2-6(a). A person who commits a Class

       D felony shall be imprisoned for a fixed term of between six months and three

       years, with an advisory sentence of one-and-a-half years. Ind. Code § 35-50-2-

       7(a). A person who commits a Level 5 felony shall be imprisoned for a fixed

       term of between one and six years, with an advisory sentence of three years. Id.

       at (b). Here, the trial court sentenced Greenlee to an above-advisory sentence of

       forty years for each Class A felony, an above-advisory sentence of six years for

       the Class C felony, the maximum sentence of three years for each Class D

       felony, and the maximum sentence of six years for the Level 5 felony. The trial

       court ordered these sentences to be served consecutively, for a total sentence of

       101 years.3


[16]   As for the nature of the offenses, Greenlee molested his stepdaughter on

       numerous occasions between January 2007 and December 2011. The

       molestations included Greenlee licking A.H.’s vagina, having A.H. place anal

       beads in his anus, and having A.H. fondle his penis. Greenlee also fondled




       3
        At the sentencing hearing, defense counsel said the probation department recommended a sentence of thirty
       years. Tr. Vol. III p. 42. Although the PSI includes a recommendation for each count, it is silent as to
       whether the sentences should run concurrently or consecutively. See Appellant’s App. Vol. II p. 150. In any
       event, when the State spoke after defense counsel, it didn’t dispute defense counsel’s statement that the
       probation department recommended thirty years.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020               Page 10 of 13
       himself while A.H. was naked. Notably, however, there was never any sexual

       intercourse or penetration of A.H. The molestations stopped in 2012; however,

       Greenlee solicited A.H. for sexual things for several years thereafter.


[17]   Although there is nothing particularly redeeming about Greenlee’s character,

       there is nothing particularly egregious about it either. Greenlee has several prior

       felony and misdemeanor convictions; however, none are sexual or child-

       molesting related. In any event, his criminal history does not warrant a 101-year

       sentence.


[18]   After considering the nature of the offenses and Greenlee’s character, our

       collective sense is that his 101-year sentence is inappropriate and an outlier. The

       cases that the State rely upon to argue that Greenlee’s sentence is not an outlier

       are distinguishable. For example, in Reyes v. State, 909 N.E.2d 1124 (Ind. Ct.

       App. 2009), the State charged the defendant with fifty counts of sexual-related

       offenses for molesting his daughter for several years. The defendant pled guilty

       to three counts of Class A felony child molesting, one of which involved sexual

       intercourse. The trial court sentenced the defendant to the maximum term of

       fifty years for the sexual-intercourse count and the advisory term of thirty years

       for the other two counts, to be served consecutively, for a total sentence of 110

       years. On appeal, we revised the sentence to ninety years. Specifically, we

       found


               the enhanced fifty-year sentence for child molestation by sexual
               intercourse and the imposition of consecutive sentences are
               inappropriate in light of the nature of the offenses and the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020   Page 11 of 13
               character of the offender. Therefore, we determine that [a] thirty-
               year sentence for molestation by sexual intercourse is
               appropriate. However, based upon [the defendant’s] particular
               psychological abuse of the victim, we do not consider the
               imposition of consecutive sentences to be inappropriate.
               Accordingly, we reverse and remand for the imposition of an
               aggregate sentence of ninety years.
Id. at 1129. There are several key differences between Reyes and this case: (1)

       Greenlee did not engage in sexual intercourse with A.H.; (2) the “emotional”

       harm to A.H. was not like the “psychological abuse” in Reyes, which “took the

       perverse form of [the defendant] making the victim look at graphic pictures of

       her nude body, her genitalia, and the molestations,” id.; and (3) Greenlee has

       above-advisory and consecutive sentences.


[19]   In Stetler v. State, 972 N.E.2d 404 (Ind. Ct. App. 2012), trans. denied, the jury

       found the defendant guilty of two counts of Class A felony child molesting for

       molesting two victims, and the defendant admitted being a habitual offender.

       The trial court sentenced the defendant to the advisory term of thirty years for

       each Class A felony and enhanced one count by thirty years for being a habitual

       offender. The trial court ordered the sentences to be served consecutively, for a

       total sentence of ninety years. On appeal, we found that this sentence was not

       inappropriate. Here, however, there was no habitual-offender finding. In Stetler,

       thirty years of the defendant’s ninety-year sentence was for being a habitual

       offender. In addition, Stetler involved two victims, not one.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020   Page 12 of 13
[20]   Here, we believe that the nature of the offenses and Greenlee’s character justify

       a sentence below those in both Reyes and Stetler and more like the fifty-year

       sentence in Monroe v. State, 886 N.E.2d 578 (Ind. 2008) (revising the defendant’s

       100-year sentence for five counts of Class A felony child molesting for

       molesting his girlfriend’s daughter on several occasions over a two-year period

       to fifty years). Accordingly, we keep the individual above-advisory sentences on

       each count the same but order the child-molesting sentences (Counts I, II, and

       VII) to be served concurrently and the child-solicitation sentences (Counts III,

       IV, and V) to be served concurrently. We then order each category of offenses—

       child molesting (forty years), child solicitation (six years), and vicarious sexual

       gratification (three years)—to be served consecutively, for a total sentence of

       forty-nine years.


[21]   Affirmed in part and reversed and remanded in part.


       Bailey, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-411 | October 30, 2020   Page 13 of 13